DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 27, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 2, 6, and 8-17 are pending.

Claim Rejections - 35 USC § 102
4.	Claim(s) 1, 2, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosuge (JP 2000103718 A – English translation).
	This reference teaches an extract from Dianthus superbus (Dianthi Superbi) which is useful for treating psoriasis.  The reference teaches that the extract is made with 50% ethanol.  The reference teaches that the extract can be administered in the form of a food, pharmaceutical, or cosmetic (see claim 2 and paragraphs 1, 2, 6, 8 and 13 of the translation).
The reference does not teach that the method of treatment inhibits the cytokines claimed by applicant.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  The prior art teaches administering the same composition as claimed to the same patient population as claimed.  Therefore, the prior art method is structurally the same as the claimed method.  Consequently, the prior art method should inherent inhibit the claimed cytokines if applicant’s invention functions as claimed.


Claim Rejections - 35 USC § 103
5.	Claim(s) 1, 2, 6, 8-10, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 106902275 A – English translation) in view of Hsieh (Chem. Pharm. Bull. (2005), vol. 53, no. 3, pp. 336-338) with Affiliated Hospital (CN 108324816 A – English translation) providing a definition for “Qumai”.
	Yu teaches a method for treating psoriasis by administering a composition comprising Qumai.  “Qumai” is a common name for Dianthus superbus (see paragraph 145 of Affiliated Hospital).  Yu teaches that the ingredients are extracted with a solvent and administered in the form of a juice.  The reference teaches that the treatment reduces redness associated with psoriasis (see paragraphs 4, 7, and 19 of the translation). The reference does not specify the portion of the plant used to create the extract and does not teach a methanolic extract.  However, Hsieh teaches that methanolic extracts from a whole D. superbus plant contain active anti-inflammatory ingredients.  The reference teaches using a concentration of 80% aqueous methanol during the extraction procedure (see first paragraph on page 336 and “Extraction and Isolation” section on page 337).  Thus, it was known in the art that 80% aqueous methanolic extracts from whole D. superbus (which would include aboveground and underground portions) contain ingredients that are useful in treating inflammation.  Therefore, an artisan of ordinary skill would reasonably expect that this extract would be useful in treating the inflammatory disease psoriasis taught by Yu.  This reasonable expectation of success would have motivated the artisan to modify Yu to include the use of a methanolic extract from D. superbus.
Yu teaches orally administering the composition; however, the reference does not teach administering the composition in the form of a food.  However, it was well known in the art prior to the effective filing date to use food as a carrier for pharmaceutical ingredients.  Thus, an artisan of ordinary skill would have reasonably expected that the composition of the reference could be administered in the form of a food.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the use of food as a formulation for the active ingredients.
The references do not specifically teach that the method of treatment inhibits the cytokines claimed by applicant.  The prior art together teaches administering the same composition as claimed to the same patient population as claimed.  Therefore, the method taught by the prior art method is structurally the same as the claimed method.  Consequently, the prior art method should inhibit the claimed cytokines if applicant’s invention functions as claimed.
6.	Claim(s) 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 106902275 A – English translation) in view of Hsieh (Chem. Pharm. Bull. (2005), vol. 53, no. 3, pp. 336-338) as applied to claims 1, 2, 6, 8-10, 12, 13, 15, and 16 above, and further in view of Chen (CN 105169222 A – English translation) with Affiliated Hospital (CN 108324816 A – English translation).
The teachings of Yu and Hsieh are discussed above.  The references do not teach administering the composition in the form of a cosmetic.  However, Chen teaches a method for treating psoriasis by topically administering a composition comprising Qumai (Dianthus superbus).  Chen teaches that the administration moisturizes the skin and removes psoriatic plaques from the skin (see paragraphs 1, 11, 13, 15, 21, and 22 of the translation).  Thus, it was known that Dianthus superbus compositions can also be used topically in the treatment of psoriasis.  Therefore, an artisan would have reasonably expected that the Dianthus superbus composition taught by the combination of Yu and Hsieh could be used topically to treat psoriasis. This reasonable expectation of success would have motivated the artisan to modify Yu and Hsieh to include topical administration of the Dianthus superbus extract is known topical formulations such as cosmetics.

7.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655